NUMBER 13-18-00384-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LANCE TAYLOR,                                                                   Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


             ORDER STAYING SHOW CAUSE HEARING
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

        This cause is before the Court on appellant’s motions to stay show-cause hearing,

to stay current deadlines, to abate, and to extend time to file brief. On June 2, 2022, we

ordered counsel to file appellant’s brief on or before June 16, 2022 at 5:00 p.m.

       Appellant’s counsel is reminded and admonished that, pursuant to past orders as

well as standard appellate timelines, all portions of the clerk’s record and reporter’s record
which have not yet been submitted should have been by now specifically identified and

requested from the trial court clerk, the court reporter, and the Court.

       Nonetheless, one day before the deadline to file the brief, appellant identified one

volume of the reporter’s record, specifically a docket call hearing set for January 5, 2017,

which has not been submitted by the trial court reporter. On May 31, 2022, the Court

received a letter from the Court Reporter indicating the January 5, 2017 docket call

hearing was reset. Reset hearings are common in criminal litigation and do not constitute

missing nor lost portions of a record.

       Upon review, the record does not clearly reflect whether appellant’s counsel

received a copy of the May 31, 2022 letter from the trial court reporter, so the Clerk of the

Court sent a courtesy copy on this day. In response, appellant’s counsel sent a letter to

the Court indicating he was not in receipt of the trial court reporter’s letter. Furthermore,

within his letter, appellant’s counsel identified health considerations and requested a stay

of the show-cause hearing as well as any deadlines presently pending.

       Appellant’s motion to abate for the trial court to consider the omitted portion of the

record is hereby dismissed as moot. Furthermore, to ensure the health and safety of the

Court, counsel, staff, and the public, the motion to stay the show-cause hearing is hereby

granted and the show-cause is stayed until further order, if any. Additionally, appellant’s

motion to stay any other deadline is denied; however, appellant’s motion extend the time

to file a brief is granted in part and denied in part.      Accordingly, the Honorable

Diamond De Leon is hereby ordered to file the appellate brief with this Court on or




                                             2
before 5:00 p.m. on July 1, 2022. The Court looks with great disfavor upon any

additional, foreseeable delay.

                                                           PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
16th day of June, 2022.




                                      3